Case 19-40782-JDP         Doc 120    Filed 07/29/20 Entered 07/29/20 16:18:10             Desc Main
                                    Document      Page 1 of 5



 David W. Gadd, ISB# 7605
 Romeo “Kade” Beorchia, ISB# 9617
 WORST, STOVER, GADD & SPIKER, PLLC
 905 Shoshone Street North
 P.O. Box 1428
 Twin Falls, ID 83303-1428
 Telephone: (208) 736-9900
 Facsimile (208) 736-9929
 dwg@magicvalleylaw.com
 rkb@magicvalleylaw.com

 Attorney for Gary L. Rainsdon, Trustee


                       IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF IDAHO

 In Re:
                                                      Case No. 19-40782-JDP
          JONATHON PEIRSOL,                                (Chapter 7)

               Debtors.

                  TRUSTEE’S MOTION FOR TURNOVER OF RECORDS

                            Notice of Motion for Turnover of Records
                           and Opportunity to Object and for a Hearing

  No Objection. The Court may consider this request for an order without further notice or
  hearing unless a party in interest files an objection within twenty-one (21) days of the date of
  this notice.

  If an objection is not filed within the time permitted, the Court may consider that there is no
  opposition to the granting of the requested relief and may grant the relief without further notice
  or hearing.

  Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy
  of the objection shall be served upon the movant.

  Hearing on Objection. The objecting party shall also contact the Court’s calendar clerk to
  schedule a hearing on the objection and file a separate notice of hearing.




 TRUSTEE’S MOTION FOR TURNOVER OF RECORDS – Page 1
Case 19-40782-JDP          Doc 120     Filed 07/29/20 Entered 07/29/20 16:18:10            Desc Main
                                      Document      Page 2 of 5



           COMES NOW Gary L. Rainsdon, the Trustee (“Trustee”) in the above-titled matter, by

 and through his attorney, R. Kade Beorchia, and hereby moves this Court, pursuant to 11 USC

 § 542, for an order directing Jonathon Peirsol, Debtor in the above-titled matter, to turn over to

 the Trustee for his review and inspection a copy of all records listed on Exhibit A and Exhibit B

 hereto.

           Debtor filed a petition for bankruptcy relief under Chapter 11 of the Code on August 16,

 2019. Upon motion by the United States Trustee, Debtor’s case was converted to one under

 Chapter 7 on May 26, 2020 and Trustee was appointed to administer Debtor’s bankruptcy estate.

           Trustee has requested many of the records that are the subject of this motion previously.

 To aid in preparing for Debtor’s § 341 meeting, on July 9, 2020, Trustee requested the

 documents listed in Exhibit A to be provided by July 17, 2020 (the highlighted portions of

 Exhibit A were added to provide clarity). Debtor provided only a portion of the requested

 documents. On July 24, 2020, Debtor’s 341 meeting was conducted. During that meeting,

 Debtor agreed to provide addition documents and information, a list of which is attached at

 Exhibit B, by August 8, 2020. Debtor’s § 341 meeting was continued to August 21, 2020.

           In order to aid Trustee in expeditiously administering Debtor’s bankruptcy estate, Trustee

 respectfully requests an Order requiring Debtor to provide Trustee with a complete copy of all

 documents and information listed in Exhibit A and Exhibit B hereto.

           DATED this 29th day of July, 2020.

                                                WORST, STOVER, GADD & SPIKER, PLLC


                                                By: /s/ R. Kade Beorchia
                                                    R. Kade Beorchia
                                                   Attorney for Gary L. Rainsdon, Trustee




 TRUSTEE’S MOTION FOR TURNOVER OF RECORDS – Page 2
Case 19-40782-JDP       Doc 120    Filed 07/29/20 Entered 07/29/20 16:18:10          Desc Main
                                  Document      Page 3 of 5



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 29th day of July, 2020, the foregoing was electronically
 filed through the CM/ECF system, which caused the following parties to be served by electronic
 means, as more fully reflected on the Notice of Electronic Filing:

       Lesley Bohleber    ecfidb@aldridgepite.com, llueke@ecf.courtdrive.com

       Daniel C Green     dan@racinelaw.net, mcl@racinelaw.net

       John T Morgan      john.t.morgan@usdoj.gov

       Jason Ronald Naess     jason@pmt.org

       Rhett Michael Miller    rhett@pmt.org

       Gary L Rainsdon trustee@filertel.com, id12@ecfcbis.com, lori@filertel.com,
        cblackburn@filertel.com, jhancock@filertel.com

       Aaron J Tolson     ajt@aaronjtolsonlaw.com

       US Trustee    ustp.region18.bs.ecf@usdoj.gov




                                                   /s/ R. Kade Beorchia
                                                      R. Kade Beorchia




 TRUSTEE’S MOTION FOR TURNOVER OF RECORDS – Page 3
Case 19-40782-JDP      Doc 120     Filed 07/29/20 Entered 07/29/20 16:18:10            Desc Main
                                  Document      Page 4 of 5



                                          EXHIBIT A

   1. Copies of all statements for financial institution accounts of any kind (the term financial
      institution should be considered to include any and all companies which transact financial
      type accounts, including but not limited to checking, savings, credit, debit, investment,
      retirement, factoring, brokerage, etc.), which Debtor or his wife’s name appears or which
      they have/had signing authority (including company accounts), covering the period of
      January 1, 2018, to the present, including documentation/explanation of the sources of all
      deposits (from whom received and why), and uses of all withdrawals (to whom and why)
      of $500.00 or more.

   2. Copies of all Federal and State income tax returns and/or tax extension applications,
      covering the tax year periods of 2017 through 2019, for the Debtor, his wife, and all
      companies in which they own or have/had an interest.

   3. Documentation of all cash flow, including but not limited to all statements for financial
      institution accounts, from January 1, 2019 to the present for Debtor and his wife, and any
      and all companies owned by the Debtor or his wife or in which they own or have/had an
      interest, and any company in which the Debtor or his wife have been an officer or
      director.

   4. Copies of all data files and passwords for any electronic bookkeeping systems for the
      Debtor, his wife, and all companies owned by the Debtor or his wife or in which they
      own or have/had an interest.

   5. Details of all assets and debts, for any and all companies owned by the Debtor or his wife
      or in which they own or have/had an interest, for the period of 4 years prior to the
      bankruptcy filing up through the present.

   6. Copy of the property lease agreement for 50 N. Ash, Blackfoot, Idaho, between the
      Debtor and JBP Enterprises, or any other renter that currently occupies the building.

   7. The amount of $5,210.44, which was in the Wells Fargo bank savings account x8487 on
      the date of conversion (5/27/2020).

   8. All rents received for the rental property, located at 50 N. Ash, Blackfoot, Idaho, since
      the date of conversion (5/27/2020).

   9. All documentation related to any and all real properties owned by the Debtor or his wife,
      or in which they own or have/had an interest, including but not limited to proof of
      ownership, lease agreements, income, and insurance coverage.

   10. All keys used to secure the commercial building, located at 50 N. Ash, Blackfoot, Idaho.




 TRUSTEE’S MOTION FOR TURNOVER OF RECORDS – Page 4
Case 19-40782-JDP      Doc 120     Filed 07/29/20 Entered 07/29/20 16:18:10             Desc Main
                                  Document      Page 5 of 5



                                          EXHIBIT B

   1. Documentation of any and all payments of $6,000.00 or more paid to anyone by the
      debtor or his wife, covering the period of 90 days prior to the initial bankruptcy filing
      through the August 16, 2019 petition date.

   2. Copy of the promissory note regarding the loan agreement between the Debtor and Tevin
      Peirsol, including but not limited to all documents related to the agreement and all
      records of repayments.

   3. Contact address and phone number for Matt Peirsol.

   4. Contact address and phone number for Tevin Peirsol.

   5. Copies of all contracts and/or agreements with TNT Fireworks, including but not limited
      to all related documents and company financial statements, covering the period August
      16, 2015 to the present.

   6. All documents related to the ownership of atm machine(s).

   7. Debtor to review and amend Schedules D and E/F to correctly provide dates of debts
      incurred, why each debt was incurred, and all other incomplete details.

   8. Debtor to review/amend Schedules to correctly list All assets owned by debtor or his
      wife, and to ensure that the Schedules are complete, true, and correct.

   9. All documents related to the ownership and/or operations of Silver Rail Inc., or it’s DBA
      Club Charley’s, including but not limited to, a list of all assets and liabilities, and
      documentation of all cash flow covering the period of 2 years priors to the bankruptcy
      filing to the present.

   10. All documents related to the ownership, sale, and disposal/use of the sale proceeds for the
       property located at 3796 East Greenwillow, Idaho Falls, Idaho.

   11. All documents related to ownership of the property located at 331 East Center Street,
       Pocatello, Idaho, including all documents related to any money owed against the
       property.




 TRUSTEE’S MOTION FOR TURNOVER OF RECORDS – Page 5
